                            Case 19-12051-MFW               Doc 241      Filed 12/06/19        Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

             -----------------------------------------------------   x
                                                                     :
             In re:                                                  :    Chapter 11
                                                                     :
             SIENNA BIOPHARMACEUTICALS,                              :    Case No. 19-12051 (MFW)
             INC.,                                                   :
                                                                     :
                                        Debtor.1                     :
                                                                     :
             -----------------------------------------------------   x

                                             NOTICE OF AGENDA OF
                                       MATTERS SCHEDULED FOR HEARING ON
                                        DECEMBER 10, 2019 AT 10:30 A.M. (ET)

         CONTESTED MATTER GOING FORWARD

         1.           Motion of Debtor for Entry of Order (I)(A) Establishing Bidding Procedures, Assumption
                      and Assignment Procedures, and Stalking Horse Procedures for Sale of Substantially All
                      Assets, (B) Scheduling Auction and Sale Hearing, and (C) Approving Form and Manner
                      of Notice Thereof, (II) Approving Sale of Substantially All Assets Free and Clear of Liens,
                      Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and Assignment
                      of Executory Contracts and Unexpired Leases, and (IV) Granting Related Relief [D.I. 142,
                      10/22/19]

                      Objection Deadline: December 3, 2019 at 4:00 p.m. (ET)

                      Objections/Informal Responses:

                             a)       Vendors’ Representative (I) Reservation of Rights With Respect to Bidding
                                      Procedures and (II) Preliminary Objection to Sale Motion [D.I. 164,
                                      11/5/19]

                             b)       MedPharm Limited’s Objection to Cure Amount [D.I. 204, 11/12/19]

                             c)       Johnson Matthey Pharmaceutical Materials, Inc’s Objection to Cure Notice
                                      [D.I. 207, 11/14/19]

                             d)       Therapeutics, Inc’s Objection to Cure Amount [D.I. 208, 11/14/19]



         1
               The last four digits of the Debtor’s federal tax identification number are 4627. The Debtor’s mailing address is
               30699 Russell Ranch Road, Suite 140, Westlake Village, California 91362.

25589309.1
                  Case 19-12051-MFW        Doc 241     Filed 12/06/19       Page 2 of 3



                   e)     Objection of AndersonBrecon, Inc. to Notice of Possible Assumption and
                          Assignment of Certain Executory Contracts and Unexpired Leases [D.I.
                          210, 11/15/19]

                   f)     Limited Objection and Reservation of Rights of Covance, Inc. to Notice of
                          Possible Assumption and Assignment of Certain Executory Contracts and
                          Unexpired Leases [D.I. 212, 11/15/19]

                   g)     Sebacia Inc.’s Limited Opposition and Reservation of Rights [D.I. 233,
                          12/3/19]

                   h)     Notice of Withdrawal of Sebacia Inc.’s Limited Opposition and Reservation
                          of Rights [D.I. 239, 12/5/19]

             Related Documents:

                   a)     Notice of Possible Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases [D.I. 163, 11/1/19]

                   b)     Motion for an Order Granting the Debtor Leave and Permission to File
                          Response of Debtor to Reservation of Rights and Preliminary Objection of
                          Vendors’ Representative [D.I. 187, 11/7/19]

                   c)     Joinder of the Official Committee of Unsecured Creditors to Response of
                          Debtor to Reservation of Rights and Preliminary Objection of Vendors’
                          Representative [D.I. 188, 11/8/19]

                   d)     Order Granting Debtor Leave and Permission to File Response of Debtor to
                          Reservation of Rights and Preliminary Objection of Vendors’
                          Representative [D.I. 197, 11/12/19]

                   e)     Order (I)(A) Establishing Bidding Procedures, Assumption and Assignment
                          Procedures, and Stalking Horse Procedures for Sale of Substantially All
                          Assets, (B) Scheduling Auction and Sale Hearing, and (C) Approving Form
                          and Manner of Notice Thereof, (II) Approving Sale of Substantially All
                          Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests,
                          (III) Authorizing Assumption and Assignment of Executory Contracts and
                          Unexpired Leases, and (IV) Granting Related Relief [D.I. 205, 11/13/19]

                   f)     Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [D.I. 206,
                          11/13/19]

                   g)     Notice of Auction [D.I. 232, 12/3/19]

                   h)     Notice of Successful Bidder [D.I. 240, 12/5/19]



25589309.1                                         2
                     Case 19-12051-MFW         Doc 241      Filed 12/06/19    Page 3 of 3



               Status:   With respect to item (a), the Debtor is not proposing to sell the assets to which
                         this objection applies. With respect to items (b) through (g), the proposed buyer
                         is not taking assignment of any contracts; thus, the objections are moot. The
                         Debtor intends to present the form of order attached to the Notice of Successful
                         Bidder.


         Dated: December 6, 2019             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/ Kara Hammond Coyle
                                              Michael R. Nestor (No. 3526)
                                              Kara Hammond Coyle (No. 4410)
                                              Joseph M. Mulvihill (No. 6061)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email:       mnestor@ycst.com
                                                           kcoyle@ycst.com
                                                           jmulvihill@ycst.com

                                              - and -

                                              LATHAM & WATKINS LLP
                                              Peter M. Gilhuly (admitted pro hac vice)
                                              Ted A. Dillman (admitted pro hac vice)
                                              355 South Grand Avenue, Suite 100
                                              Los Angeles, California 90071
                                              Telephone: (213) 485-1234
                                              Facsimile: (213) 891-8763
                                              Email:       peter.gilhuly@lw.com
                                                           ted.dillman@lw.com

                                              Counsel for Debtor and Debtor in Possession




25589309.1                                              3
